Curia.

By the statute of 1811, c. 6, if any person obtains such a certificate as is therein prescribed, and files it with the clerk of the town where he dwells, he is forever after exempted from taxation for the support of public worship in any other religious corporation, than that of which he has become a member. The plaintiff obtained such a certificate from the society of Universalists in Shirley, and duly filed the same, long before the tax, he was compelled to pay, was granted by the town of Lancaster. The tax could not, therefore, legally be exacted of him.
We do not think that the vote of the town, to erect a meetinghouse, could bind those of the inhabitants who might choose to avail themselves of the privileges of the statute. Had the money been granted by the town before the plaintiff filed his certificate, the case might be different. But if they chose to borrow the money, their right of taxation can be exercised upon those only who are inhabitants when the money is raised, and who have no special exemption at that time.
The judgment of the Court of Common Pleas is affirmed